Exhibit 10.2

CORPORATE GUARANTY

Date: September 19, 2008

General Electric Capital Corporation

500 W. Monroe Street, 18th Floor

Chicago, IL 60661

To induce you to enter into, purchase or otherwise acquire, now or at any time
hereafter, any promissory notes, security agreements and/or any other documents
or instruments evidencing or relating to any loan, extension of credit or other
financial accommodation (collectively “Account Documents” and each an “Account
Document”) to Noble Manufacturing Group, Inc., Noble Metal Processing, Inc.,
Noble Advanced Technologies, Inc., Noble Metal Processing-New York, Inc., Noble
Metal Processing-KY, G.P., Prototech Laser Welding Inc. (d/b/a LWI Laser Welding
International), Noble Tube Technologies, LLC, Noble Metal Processing-West
Michigan, Inc., Noble Metal Processing-Indiana, Inc., Noble Metal
Processing-Ohio, LLC and Tailor Steel America LLC (individually and
collectively, “Customer”), but without in any way binding you to do so, the
undersigned, for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, does hereby guarantee to you, your successors and
assigns, the due regular and punctual payment of any sum or sums of money which
the Customer may owe to you now or at any time hereafter, whether evidenced by
an Account Document, on open account or otherwise, and whether it represents
principal, interest, late charges, indemnities, an original balance, an
accelerated balance, liquidated damages, a balance reduced by partial payment, a
deficiency after sale or other disposition of any collateral or security, or any
other type of sum of any kind whatsoever that the Customer may owe to you now or
at any time hereafter, and does hereby further guarantee to you, your successors
and assigns, the due, regular and punctual performance of any other duty or
obligation of any kind or character whatsoever that the Customer may owe to you
now or at any time hereafter (all such payment and performance obligations being
collectively referred to as “Obligations”). The undersigned does hereby further
guarantee to pay upon demand all losses, costs, attorneys’ fees and expenses
which may be suffered by you by reason of Customer’s default or default of the
undersigned. As used in this Guaranty, “you” shall mean General Electric Capital
Corporation and all its subsidiaries, parent entities, successors and assigns.

This Guaranty is a guaranty of prompt payment and performance (and not merely a
guaranty of collection). Nothing herein shall require you to first seek or
exhaust any remedy against the Customer, its successors and assigns, or any
other person obligated with respect to the Obligations, or to first foreclose,
exhaust or otherwise proceed against any leased equipment, collateral or
security which may be given in connection with the Obligations. It is agreed
that you may, upon any breach or default of the Customer, or at any time
thereafter, make demand upon the undersigned and receive payment and performance
of the Obligations, with or without notice or demand for payment or performance
by the Customer, its successors or assigns, or any other person. Suit may be
brought and maintained against the undersigned, at your election, without
joinder of the Customer or any other person as parties thereto. The obligations
of each signatory to the Guaranty, and each other guarantor of the Obligations,
shall be joint and several.

The undersigned agrees that its obligations under this Guaranty shall be
primary, absolute, continuing and unconditional, irrespective of and unaffected
by any of the following actions or circumstances (regardless of any notice to or
consent of the undersigned) and the undersigned hereby affirmatively and
irrevocably waives as a defense to the payment or performance of its obligations
hereunder each and every one of the following defenses: (a) the genuineness,
validity, regularity and enforceability of the Account Documents or any other
document; (b) any extension, renewal, amendment, change, waiver or other
modification of the Account Documents or any other document; (c) the absence of,
or delay in, any action to enforce the Account Documents, this Guaranty or any
other document; (d) your failure or delay in obtaining any other guaranty of the
Obligations (including, without limitation, your failure to obtain the signature
of any other guarantor hereunder); (e) the release of, extension of time for
payment or performance by, or any other indulgence granted to the Customer or
any other person with respect to the Obligations by operation of law or
otherwise; (f) the existence, value, condition, loss, subordination or release
(with or without substitution) of, or failure to have title to or perfect and
maintain a security interest in, or the time, place and manner of any sale or
other disposition of any leased equipment, collateral or security given in
connection with



--------------------------------------------------------------------------------

the Obligations, or any other impairment (whether intentional or negligent, by
operation of law or otherwise) of the rights of the undersigned; (g) the
Customer’s voluntary or involuntary bankruptcy, assignment for the benefit of
creditors, reorganization, or similar proceedings affecting the Customer or any
of its assets; (h) any merger or consolidation of Customer, any change in
control of Customer or any sale of all or substantially all of the assets of
Customer; or (i) any other action or circumstances which might otherwise
constitute a legal or equitable discharge or defense of an obligor, surety or
guarantor.

This Guaranty, the Account Documents and the Obligations may be assigned by you,
without the consent of the undersigned. The undersigned agrees that if it
receives written notice of an assignment from you, the undersigned will pay all
amounts due hereunder to such assignee or as instructed by you. The undersigned
also agrees to confirm in writing receipt of the notice of assignment as may be
reasonably requested by assignee. The undersigned hereby waives and agrees not
to assert against any such assignee any of the defenses set forth in the
immediate preceding paragraph.

This Guaranty may be terminated upon delivery to you (at your address shown
above) of a written termination notice from the undersigned. However, as to all
Obligations (whether matured, unmatured, absolute, contingent or otherwise)
incurred by the Customer prior to your receipt of such written termination
notice (and regardless of any subsequent amendment, extension or other
modification which may be made with respect to such Obligations), this Guaranty
shall nevertheless continue and remain undischarged until all such Obligations
are indefeasibly paid and performed in full.

The undersigned agrees that this Guaranty shall remain in full force and effect
or be reinstated (as the case may be) if at any time payment or performance of
any of the Obligations (or any part thereof) is rescinded, reduced or must
otherwise be restored or returned by you, all as though such payment or
performance had not been made. If, by reason of any bankruptcy, insolvency or
similar laws affecting the rights of creditors, you shall be prohibited from
exercising any of your rights or remedies against the Customer or any other
person or against any property, then, as between you and the undersigned, such
prohibition shall be of no force and effect, and you shall have the right to
make demand upon, and receive payment from, the undersigned of all amounts and
other sums that would be due to you upon a default with respect to the
Obligations.

Notice of acceptance of this Guaranty and of any default by the Customer or any
other person is hereby waived. Presentment, protest demand, and notice of
protest, demand and dishonor of any of the Obligations, and the exercise of
possessory, collection or other remedies for the Obligations, are hereby waived.
The undersigned warrants that it has adequate means to obtain from the Customer
on a continuing basis financial data and other information regarding the
Customer and is not relying upon you to provide any such data or other
information. Without limiting the foregoing, notice of adverse change in the
Customer’s financial condition or of any other fact which might materially
increase the risk of the undersigned is also waived. All settlements,
compromises, accounts stated and agreed balances made in good faith between the
Customer, or any of them or any of their successors or assigns, and you shall be
binding upon and shall not affect the liability of the undersigned.

Payment of all amounts now or hereafter owed to the undersigned by the Customer
or any of them or any other obligor for any of the Obligations is hereby
subordinated in right of payment to the indefeasible payment in full to you of
all Obligations and is hereby assigned to you as a security therefor. The
undersigned hereby irrevocably and unconditionally waives and relinquishes all
statutory, contractual, common law, equitable and all other claims against the
Customer, any other obligor for any of the Obligations, any collateral therefor,
or any other assets of the Customer or any such other obligor, for subrogation,
reimbursement, exoneration, contribution, indemnification, setoff or other
recourse in respect of sums paid or payable to you by the undersigned hereunder,
and the undersigned hereby further irrevocably and unconditionally waives and
relinquishes any and all other benefits which it might otherwise directly or
indirectly receive or be entitled to receive by reason of any amounts paid by,
or collected or due from, it, the Customer or any other obligor for any of the
Obligations, or realized from any of their respective assets.

So long as any of the Obligations remain outstanding, the undersigned shall
comply with the provisions of Section 7.12 (a copy of which is attached hereto
as Exhibit No. 1) of that certain Sixth Amended and Restated Revolving Credit
and Term Loan Agreement dated as of December 11, 2006, as amended through the
date hereof (including pursuant to that certain Seventh Amendment to Sixth
Amended and Restated Revolving Credit and Term



--------------------------------------------------------------------------------

Loan Agreement dated as of September 18, 2008, each among the undersigned, the
Lenders parties thereto from time to time, and Comerica Bank, as Agent for the
Lenders), as now in effect. The undersigned shall provide a quarterly and annual
covenant compliance certificate, executed by the chief financial officer of the
undersigned, certifying compliance with the financial covenants referenced in
this paragraph, and providing full information with respect to the calculation
of such covenants.

THE UNDERSIGNED HEREBY UNCONDITIONALLY WAIVES ITS RIGHT TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF, DIRECTLY OR INDIRECTLY,
THIS GUARANTY, THE OBLIGATIONS GUARANTEED HEREBY, ANY OF THE RELATED DOCUMENTS,
ANY DEALINGS BETWEEN US RELATING TO THE SUBJECT MATTER HEREOF OR THEREOF, AND/OR
THE RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN US. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT (INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS). THIS WAIVER IS
IRREVOCABLE MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
TO THIS GUARANTY, THE OBLIGATIONS GUARANTEED HEREBY, OR ANY RELATED DOCUMENTS.
IN THE EVENT OF LITIGATION, THIS GUARANTY MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

As used in this Guaranty, the word “person” shall include any individual,
corporation, partnership, joint venture, association, joint-stock company,
trust, limited liability company, unincorporated organization, or any government
or any political subdivision thereof.

This Guaranty is intended by the parties as a final expression of the guaranty
of the undersigned and is also intended as a complete and exclusive statement of
the terms thereof. No course of dealing, course of performance or trade usage,
nor any paid evidence of any kind, shall be used to supplement or modify any of
the terms hereof. Nor are there any conditions to the full effectiveness of this
Guaranty. This Guaranty and each of its provisions may only be waived, modified,
varied, released, terminated or surrendered, in whole or in part, by a duly
authorized written instrument signed by you. No failure by you to exercise your
rights hereunder shall give rise to any estoppel against you, or excuse the
undersigned from performing hereunder. Your waiver of any right to demand
performance hereunder shall not be a waiver of any subsequent or other right to
demand performance hereunder.

This Guaranty shall be governed by, or construed in accordance with, the laws of
the State of Connecticut. The rights and obligations of the undersigned pursuant
to this Guaranty may not be assigned or delegated without your prior written
consent (which may be withheld in your absolute discretion). This Guaranty shall
bind the undersigned’s successors and permitted assigns; and the benefits
thereof shall extend to and include your successors and assigns.

The undersigned will deliver to you its complete consolidated financial
statements, certified by a recognized firm of certified public accountants,
within ninety (90) days of the close of each fiscal year of the undersigned. If
you request, the undersigned will deliver to you copies of its quarterly
financial reports certified by its chief financial officer, within ninety
(90) days after the close of each fiscal quarter of the undersigned and copies
of its most current tax returns. The undersigned will deliver to you copies of
all Forms 10-K and 10-Q, if any, within 30 days after the dates on which they
are filed with the Securities and Exchange Commission (the “SEC”).
Notwithstanding the foregoing, the obligations of the undersigned pursuant to
this paragraph shall be deemed to have been satisfied if the required financial
statements and SEC forms are made publicly available in electronic form within
the time periods set forth herein.

In the event of default hereunder, you may at any time inspect undersigned’s
records. The undersigned represents, warrants and covenants that all financial
statements delivered to you or made publicly available in connection with this
Guaranty have been (and will be) prepared in accordance with generally accepted
accounting principles, and since the date of the most recent financial
statements or other financial information delivered to you, there has been no
material adverse change in the undersigned’s financial condition.



--------------------------------------------------------------------------------

The undersigned hereby represents and warrants to you as of the date hereof that
(i) the undersigned’s execution, delivery and performance hereof does not and
will not violate any judgment, order or law applicable to the undersigned, or
constitute a breach of or default under any indenture, mortgage, deed of trust,
or other agreement entered into by the undersigned with the undersigned’s
creditors or any other party; (ii) no approval, consent or withholding of
objections is required from any governmental authority or any other entity with
respect to the execution, delivery and performance by the undersigned of this
Guaranty; (iii) this Guaranty constitutes a valid, legal and binding obligation
of the undersigned, enforceable in accordance with its terms; (iv) there are no
proceedings presently pending or threatened against the undersigned which will
impair its ability to perform under this Guaranty; (v) since the date of the
undersigned’s most recent financial statement, there has been no material
adverse change in the financial condition of the undersigned; (vi) if the
undersigned will enjoy a substantial economic benefit by virtue of the loan,
extension of credit or other financial accommodation by you to the Customer
pursuant to the Account Documents; and (vii) the undersigned is and will remain
in full compliance with all laws and regulations applicable to it including,
without limitation, it neither is nor shall be (Y) listed on the Specially
Designated Nationals and Blocked Person List maintained by the Office of Foreign
Assets Control (“OFAC”), Department of the Treasury, and/or any other similar
lists maintained by OFAC pursuant to any authorizing statute, Executive Order or
regulation or (Z) a person designated under Section 1(b), (c) or (d) of
Executive Order No. 13224 (September 23, 2001), any related enabling legislation
or any other similar Executive Orders.

If any provisions of this Guaranty are in conflict with any applicable statute,
rule or law, then such provisions shall be deemed null and void to the extent
that they may conflict therewith, but without invalidating any other provisions
hereof.

THE UNDERSIGNED IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE
AND FEDERAL COURTS LOCATED IN THE STATE OF CONNECTICUT TO HEAR AND DETERMINE ANY
SUIT, ACTION OR PROCEEDING AND TO SETTLE ANY DISPUTES, WHICH MAY ARISE OUT OF OR
IN CONNECTION HEREWITH AND WITH THE ACCOUNT DOCUMENTS (COLLECTIVELY, THE
“PROCEEDINGS”), AND THE UNDERSIGNED FURTHER IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE TO REMOVE ANY SUCH PROCEEDINGS FROM ANY SUCH COURT (EVEN IF REMOVAL IS
SOUGHT TO ANOTHER OF THE ABOVE-NAMED COURTS). THE UNDERSIGNED IRREVOCABLY WAIVES
ANY OBJECTION WHICH IT MIGHT NOW OR HEREAFTER HAVE TO THE ABOVE-NAMED COURTS
BEING NOMINATED AS THE EXCLUSIVE FORUM TO HEAR AND DETERMINE ANY SUCH
PROCEEDINGS AND AGREES NOT TO CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF THE ABOVE-NAMED COURTS FOR ANY REASON WHATSOEVER, THAT IT OR ITS
PROPERTY IS IMMUNE FROM LEGAL PROCESS FOR ANY REASON WHATSOEVER, THAT ANY SUCH
COURT IS NOT A CONVENIENT OR APPROPRIATE FORUM IN EACH CASE WHETHER ON THE
GROUNDS OF VENUE OR FORUM NON-CONVENIENS OR OTHERWISE. THE UNDERSIGNED
ACKNOWLEDGES THAT BRINGING ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY COURT
OTHER THAN THE COURTS SET FORTH ABOVE WILL CAUSE IRREPARABLE HARM TO YOU WHICH
COULD NOT ADEQUATELY BE COMPENSATED BY MONETARY DAMAGES, AND, AS SUCH, THE
UNDERSIGNED AGREES THAT, IN ADDITION TO ANY OF THE REMEDIES TO WHICH YOU MAY BE
ENTITLED AT LAW OR IN EQUITY, YOU WILL BE ENTITLED TO AN INJUNCTION OR
INJUNCTIONS (WITHOUT THE POSTING OF ANY BOND AND WITHOUT PROOF OF ACTUAL
DAMAGES) TO ENJOIN THE PROSECUTION OF ANY SUCH PROCEEDINGS IN ANY OTHER COURT.
Notwithstanding the foregoing, you and the undersigned shall have the right to
apply to a court of competent jurisdiction in the United States of America or
abroad for equitable relief as is necessary to preserve, protect and enforce its
respective rights under this Guaranty and the Account Documents, including, but
not limited to orders of attachment or injunction necessary to maintain the
status quo pending litigation or to enforce judgments against the undersigned,
the Customer or the collateral pledged to you pursuant to any Account Document
or to gain possession of such collateral.

Each person signing this Guaranty on behalf of the undersigned company warrants
that (i) it is to the benefit of the undersigned company to execute this
Guaranty, (ii) the benefit to be received by the undersigned company from this
Guaranty is reasonably worth the obligations thereby guaranteed, and
(iii) he/she/it has authority to sign on behalf of such undersigned and by so
signing, to bind said company hereunder.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Guaranty is executed the day and year above written.

 

NOBLE INTERNATIONAL, LTD. By:   /s/ David J. Fallon NAME:   David J. Fallon
TITLE:   Chief Financial Officer Federal Tax ID: 38-3139487

 

ATTEST:   /s/ Andrew J. Tavi   Secretary/Assistant Secretary

 



--------------------------------------------------------------------------------

EXHIBIT NO. 1 TO CORPORATE GUARANTY

Excerpt of Covenants

7.12    (a) Consolidated Tangible Net Worth. Maintain at all times Consolidated
Tangible Net Worth of not less than Base Tangible Net Worth; and

            (b) Consolidated EBITDA to Interest and Debt Service Coverage Ratio.
Maintain as of the last day of each fiscal quarter, a Consolidated EBITDA to
Interest and Debt Service Coverage Ratio of not less than 1.10 to 1.00.